On May 30, 1996, the Order deferring Imposition of Sentence issued by this court on December 5,1995, is revoked. For the offense of Theft, the defendant is committed to the Department of Corrections for a period of ten (10) years. Four years of this commitment is suspended. The defendant shall be given credit for 144 days that the defendant has served from his arrest on January 4, 1996. In addition, the defendant shall be given credit for as many days as the defendant shall serve at the Gallatin County Detention Center from May 29,1996, until he is transported to the Department of Corrections by the Gallatin County Sheriff. Upon his release from incarceration, the defendant shall pay restitution in the amount of $ 4,001.37 for the original offense and $530.08 for the checks listed in the Exhibit Ato the Clerk of the District Court of the Eighteenth Judicial District, 615 South 16th, Bozeman, Montana. Restitution shall be paid by the defendant in regular monthly payments of $100.00 to begin within 30 days of his release. The Clerk of the District Court shall pay restitution as listed in the Order Deferring Imposition of Sentence and to the merchants listed on Exhibit A. During the suspended portion of the sentence, the defendant shall be placed under the supervision of the Department of Corrections, Community Corrections Bureau. The defendant shall sign and abide by the rules and conditions of probation. During the suspended portion of the sentence, the defendant is subject to the conditions as stated in the May 30, 1996 judgment.
On August 23, 1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision *78of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
DATED this 23rd day of September, 1996.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application shall be dismissed without prejudice.
Done in open Court this 23rd day of August, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal